DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILLIAM DEMLER,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D20-1097

                              [October 8, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 93-1154 CF10A.

  William Demler, Bonifay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.